[J-48-2020]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


 J.F.,                                          :   No. 72 MAP 2019
                                                :
                      Appellee                  :   Appeal from the Order of the
                                                :   Commonwealth Court dated March
                                                :   7, 2019 at No. 462 C.D. 2018
                v.                              :   Reversing the Order of the
                                                :   Department of Human Services,
                                                :   Bureau of Hearings and Appeals,
 DEPARTMENT OF HUMAN SERVICES,                  :   dated March 28, 2018 at Nos. 021-
                                                :   17-0824 and XXX-XX-XXXX and
                      Appellant                 :   Remanding for hearing.
                                                :
                                                :   ARGUED: May 21, 2020


                                        OPINION


JUSTICE DOUGHERTY                                      DECIDED: February 17, 2021
         This appeal involves a founded report of child abuse, in which the “founded”

designation resulted from the identified perpetrator’s entry into an accelerated

rehabilitative disposition (ARD) program with regard to criminal charges initiated for the

same incident, as is authorized by the Child Protective Service Law (CPSL), 23 Pa.C.S.

§§6301-6387. We granted discretionary review to determine whether such a perpetrator,

seeking to challenge the founded report, is entitled an administrative hearing. For the

following reasons, we affirm the Commonwealth Court’s decision granting an

administrative hearing.

                                  I. Legal Background
       We begin with a brief review of the requirements and consequences of the

statutory and rule-based underpinnings of the proceedings in the lower tribunals.

                              A. Child Protective Service Law

       Under the CPSL, “[t]he term ‘child abuse’ shall mean intentionally, knowingly or

recklessly doing” any of an express list of ten forms of conduct including, inter alia,

“[c]ausing bodily injury to a child through any recent act or failure to act[,]” “[c]reating a

reasonable likelihood of bodily injury to a child through any recent act or failure to act[,]”

and, as was alleged in this case, “[c]ausing serious physical neglect of a child.” 23 Pa.C.S.

§6303(b.1)(1),(5),(7). Section 6303 further defines “serious physical neglect” as:

              Any of the following when committed by a perpetrator that endangers
              a child's life or health, threatens a child's well-being, causes bodily
              injury or impairs a child's health, development or functioning:
                 (1) A repeated, prolonged or egregious failure to supervise a child
                 in a manner that is appropriate considering the child's
                 developmental age and abilities.
                 (2) The failure to provide a child with adequate essentials of life,
                 including food, shelter or medical care.”

Id. §6303(a) (definition of “serious physical neglect”).

       Upon completion of an investigation of a report of child abuse, the Department of

Human Services (DHS) or its designated county children and youth agency (county

agency) categorizes the investigated report as “indicated,” “founded,” or “unfounded.” Id.

§6368(n)(1). A report of suspected child abuse is “unfounded” if the report cannot be

either indicated or founded. Id. §6303(a) (definition of “unfounded report”). An “indicated”

report is one wherein the determination relies on DHS’s or the county agency’s own

assessment that their investigation revealed “substantial evidence of the alleged abuse

by a perpetrator exists based on” available medical records, the child protective services



                                       [J-48-2020] - 2
investigation, or an “admission of the acts of abuse by the perpetrator.” Id. (definition of

“indicated report”). A report is “founded” as a result of a determination or disposition made

by a judicial authority, external to DHS, but in reliance on the same factual circumstances

involved in the allegation of child abuse. Id. (definition of “founded report”). The CPSL

provides the following exhaustive list of situations in which a disposition external to DHS

may serve as a basis for a founded report:

          (1) There has been a judicial adjudication based on a finding that a child
          who is a subject of the report has been abused and the adjudication
          involves the same factual circumstances involved in the allegation of child
          abuse. The judicial adjudication may include any of the following:
              (i) The entry of a plea of guilty or nolo contendere.
              (ii) A finding of guilt to a criminal charge.
              (iii) A finding of dependency under 42 Pa.C.S. §6341 (relating to
              adjudication) if the court has entered a finding that a child who is the
              subject of the report has been abused.
              (iv) A finding of delinquency under 42 Pa.C.S. §6341 if the court has
              entered a finding that the child who is the subject of the report has
              been abused by the child who was found to be delinquent.
          (2) There has been an acceptance into an accelerated rehabilitative
          disposition program and the reason for the acceptance involves the
          same factual circumstances involved in the allegation of child abuse.
          (3) There has been a consent decree entered in a juvenile proceeding
          under 42 Pa.C.S. Ch. 63 (relating to juvenile matters), the decree involves
          the same factual circumstances involved in the allegation of child abuse
          and the terms and conditions of the consent decree include an
          acknowledgment, admission or finding that a child who is the subject of
          the report has been abused by the child who is alleged to be delinquent.
          (4) A final protection from abuse order has been granted under section
          6108 (relating to relief), when the child who is a subject of the report is
          one of the individuals protected under the protection from abuse order
          and:
              (i) only one individual is charged with the abuse in the protection from
              abuse action;
              (ii) only that individual defends against the charge;
              (iii) the adjudication involves the same factual circumstances involved
              in the allegation of child abuse; and

                                       [J-48-2020] - 3
              (iv) the protection from abuse adjudication finds that the child abuse
              occurred.

Id. (emphasis added).

       When a report of child abuse is substantiated as either indicated or founded, or

amended from indicated or founded, the named perpetrator is provided with notice of the

status, including the effect of a substantiated report upon future employment opportunities

involving children, and the individual’s name is added to the statewide child abuse

database where it may remain indefinitely. Id. §§6331, 6338(a), 6368(f). A stated purpose

of the statewide registry is to protect children from future abuse by the named perpetrator;

consequently, the individual is subject to restrictions on certain interactions with children,

including prohibitions on certain forms of housing, employment, and volunteer activities,

including at schools and childcare facilities. See id. §§6302, 6344, 6344.1, 6344.2.

       With respect to an individual’s right to appeal a child abuse determination, Section

6341 of the CPSL, titled “Amendment or expunction of information” provides that “[a]ny

person named as a perpetrator . . . in an indicated report of child abuse” may either

“request an administrative review by, or appeal and request a hearing before, the [DHS]

secretary to amend or expunge an indicated report on the grounds that it is inaccurate or

it is being maintained in a manner inconsistent with [the CPSL].” Id. §6341(a)(2)

(emphasis added). If a request for an administrative review is refused, the named

perpetrator maintains the right to appeal and request a hearing. Id. §6341(c). The CPSL

prescribes that anyone “making an appeal under subsection (a)(2) or (c) [relating to “an

indicated report”] shall have the right to a timely hearing to determine the merits of the

appeal.” Id. §6341(c.2). Regarding founded reports, Section 6341 provides only that “[a]

person named as a perpetrator in a founded report of child abuse must provide to the

department a court order indicating that the underlying adjudication that formed the basis

of the founded report has been reversed or vacated.” Id. §6341(c.1). Section 6341 is


                                       [J-48-2020] - 4
otherwise silent as to how a named perpetrator might challenge a founded report, seek

administrative review, or request a hearing on the determination. See id. 6341.

                       B. Accelerated Rehabilitative Disposition

       ARD is a pretrial disposition of certain cases, governed primarily by Chapter 3 of

the Pennsylvania Rules of Criminal Procedure, which suspends formal criminal

proceedings before conviction and provides the accused with certain rehabilitative

conditions, the completion of which results in the dismissal of the pending criminal

charges and a clean record for the defendant. See Pa.R.Crim.P. 314-319. Upon initiation

of criminal proceedings, a defendant may request the district attorney for inclusion into

an ARD. Id. 310. If the district attorney agrees and so moves, a hearing on the motion will

be held in open court, wherein it is “ascertained on the record whether the defendant

understands that: (1) acceptance into and satisfactory completion of the [ARD] program

offers the defendant an opportunity to earn a dismissal of the pending charges;” and (2)

failure to complete the program waives any applicable statute of limitations as well as the

right to a speedy trial. Id. 312. If the defendant agrees, “the stenographer shall close the

record.” Id. 313(A). The judge then hears the facts presented by the district attorney, and

any information the defendant and victim choose to present; with narrow exception, the

defendant’s statements cannot be used against her. Id. 313(B). After hearing the facts of

the case and the circumstances of the defendant, if the judge believes they warrant

accelerated rehabilitative disposition, “the judge shall order the stenographer to reopen

the record and shall state to the parties the conditions of the program[]” otherwise, the

case proceeds on the charges. Id. at 313(C). Once the record is reopened, the defendant

must state whether she accepts the conditions and agrees to comply; if she agrees, the

judge may grant the motion for ARD, enter an appropriate order both “deferring

adjudication” as set forth in Rules 314 and 315, and imposing conditions, not to exceed



                                      [J-48-2020] - 5
a two-year period, as set forth in Rule 316. Id. 313(D)-316. Upon satisfactory completion

of the program, a defendant may move the court for an order dismissing the charges, and

if the motion is granted, the judge also enters an expungement order of the defendant's

arrest record. Id. 320. However, if the defendant violates the conditions, the program may

be terminated, in which case the case moves forward on the charges. Id. 318. Orders

granting, denying, or terminating ARD are generally considered interlocutory and

therefore not appealable until final resolution of the charges. See, e.g., Commonwealth

v. Horn, 172 A.3d 1133, 1137 (Pa. Super. 2017) (“Given the unique nature of an order

that accepts a defendant into a ARD program, this [c]ourt has held that ‘[a]cceptance of

ARD is an interlocutory matter and consequently is not appealable.’”), quoting

Commonwealth v. Getz, 598 A.2d 1309, 1310 (Pa. Super. 1991).


                          II. Factual and Procedural Background

         In the case presently before the Court, on July 6, 2017, the county agency filed

two identical indicated reports (CPS reports) identifying J.F. as a perpetrator of abuse of

her fifteen-month-old twin children.1 Child Protective Services Investigation/Assessment

Outcome Reports at 7-9 (R.R. at 92a-94a, 102a-104a). According to the CPS reports, on

May 7, 2017, J.F. left the children alone in her home from approximately 12:00 a.m. until

7:30 a.m. Id. At 2:00 a.m., police responding to a report of public drunkenness located

J.F., who was semi-conscious, and escorted her to an emergency room. Id. At about 6:30

a.m., law enforcement received a call requesting a check on the unattended children. Id.

The children’s father met police officers at the home at approximately 7:30 a.m., where

they found the children, still unattended, but sleeping in their cribs. Id. When interviewed

by police, and subsequently by the county agency, J.F. disclosed that she left the children


1   The two reports were identical except for the name of the child.


                                       [J-48-2020] - 6
at home then went to a bar and consumed alcohol; specifically, the CPS reports state,

“Mother admitted to leaving [the children] home alone while she went to the bar to drink

. . . . Agency will indicate the case because Mother disclose[d] to the [p]olice on 5/8/17

and again to the [a]gency on 5/22/17.” Id. The CPS reports note J.F. was also charged

with two counts of child endangerment, see 18 Pa.C.S. §4304(a)(1),2 for the same

incident. Id. The county agency’s stated basis under the CPSL for indicating the reports

was “causing serious physical neglect of a child,” and more specifically, “repeated,

prolonged, or egregious failure to supervise.” Id. at 7 (R.R. at 92a, 102a).

       DHS sent J.F. a notice of the reports’ status along with a copy of the indicated

reports. DHS Notice dated 7/6/2017. The first sentence of the notice reads, “YOU ARE

LISTED IN THE STATEWIDE DATABASE FOR CHILD ABUSE AS A PERPETRATOR

IN AN INDICATED REPORT OF CHILD ABUSE[,]” and, as required by CPSL Section

6368, further delineates the consequences of the indicated report as follows:
          Being the perpetrator in an indicated report will probably prevent you from
          working in a child care service program or a public or private school or
          from becoming a foster care or adoptive parent. It could also prevent you
          from volunteering in a child care services program or public or private
          school or from obtaining certain educational degrees or certificates. It may
          also affect many other types of jobs.

Id.; see 23 Pa.C.S. §6368(f)(4) (notice of final determination “shall include[,]” inter alia,

“[t]he effect of the report upon future employment opportunities involving children.”). The

closing statement of the notice provides, “If you disagree with the decision that you

committed abuse, you have a right to a review of that decision.” Id. An enclosed form

titled “Request for Review or Hearing” instructs the recipient to “Fill out this form if you

2The Crimes Code defines “endangering the welfare of children” as follows: “(1) A parent,
guardian or other person supervising the welfare of a child under 18 years of age, or a
person that employs or supervises such a person, commits an offense if he knowingly
endangers the welfare of the child by violating a duty of care, protection or support.” 18
Pa. C.S. §4304(a)(1).


                                      [J-48-2020] - 7
disagree with the report listing you as a child abuser and want it to be reviewed.” Request

for Review or Hearing dated 8/3/2017. The form, in its entirety, includes designated

spaces for contact information, the report’s identification number, signature and date, as

well as two check boxes: the first box corresponds to a request for administrative review

by DHS and provides space and instructions to explain the reasons for disagreement,

and the second box corresponds to a request to “skip the review and go directly to a

hearing” without space to include any elaboration. Id. J.F. fully completed the form,

checked the second box for a hearing request, and timely returned it to DHS. Id.

       While her administrative appeal of the CPS reports was pending, J.F. entered into

an ARD for both criminal counts of endangering the welfare of children. Commonwealth

v. [J.F.] Criminal Docket at 2 (R.R. at 116a). In pertinent part, the affidavit of probable

cause supporting the criminal complaint against J.F. states, “On 9 May 2017, [J.F.] was

interviewed [at the police station by the affiant police officer]. [J.F.] admitted to leaving the

residence at some time after 0001 hours on May 7th 2017, and going to [a bar] and

consuming alcohol to the point that she lost consciousness.” Affidavit of Probable Cause

dated 5/23/2017 (R.R. at 56a). The conditions for J.F.’s ARD included, inter alia,

completion of a drug and alcohol evaluation, community service, and costs totaling

approximately $2,500. Criminal Docket at 2, 6-7 (R.R. at 116a, 120a-121a).

       As a result of J.F.’s entry into ARD, the county agency changed the status of the

CPS reports from “indicated” to “founded,” then filed a motion to dismiss J.F.’s

administrative appeal, attaching the criminal court docket, and averring the factual

circumstances of the ARD were the same as the CPS reports which authorized the county

agency to change the reports’ status to founded. DHS Notice dated 1/17/2018 (R.R. at

110a); Motion to Dismiss dated 12/18/2017 (R.R. at 113a). J.F. filed a response to the

motion in which she requested the hearing on her challenge proceed, asserting “[a]



                                        [J-48-2020] - 8
founded report of child abuse is issued where there has been an adjudication of child

abuse in a court of law[,]” and arguing the statements in the affidavit of probable cause

upon which her criminal charges were based did not meet the definition of child abuse

nor establish any serious physical injury or imminent risk of injury to the children, and

acceptance into the ARD program did not constitute a judicial finding relating to the

seriousness of injury or risk level. Response to Motion to Dismiss dated 12/28/2017 at

¶¶13, 16-18 (R.R. at 18a-19a).

       The administrative law judge (ALJ) issued a Recommendation and Adjudication to

grant the county agency’s motion to dismiss J.F.’s appeal without a hearing. J.F. In re:

C.F. et al., Recommendation and Adjudication dated 2/28/2018 (Bureau of Hrgs. &

Appeals) (R.R. at 8a-15a). Therein, the ALJ issued findings of fact as related by the CPS

reports and the affidavit of probable cause, and reasoned the hearing was not necessary

because: first, the CPSL definition of child abuse regarding serious physical neglect does

not require findings related to severity of injury or risk level as J.F. claimed, but rather a

showing of egregious failure to supervise which was met by J.F.’s admission she left the

children unsupervised for hours while she was at a bar; and second, the factual

circumstances described in the CPS reports and affidavit of probable cause were

identical, thus J.F.’s entry into ARD for child endangerment charges met the CPSL

definition of founded report, to which there is no right to administrative appeal. Id. (R.R.

at 14a). The DHS Bureau of Hearings and Appeals (Bureau) entered an order wholly

adopting the ALJ’s recommendation. Id., Order dated 3/28/2018 (R.R. at 8a).

       J.F. petitioned for review before the Commonwealth Court, which reversed the

Bureau’s dismissal of J.F.’s request and concluded she was entitled to an administrative

hearing. See J.F. v. Dep’t of Human Services, 204 A.3d 1042 (Pa.Cmwlth. 2019). The

court recognized the CPSL guarantees a hearing for named child abuse perpetrators



                                       [J-48-2020] - 9
seeking to challenge indicated reports of child abuse, but such a guarantee does not

apply to founded reports. Id. at 1046-47, citing 23 Pa.C.S. §§6341(a)(2) (any named

perpetrator may request either administrative review or a hearing to amend or expunge

“an indicated report”), (c) (right to appeal and request administrative hearing withstands

department’s refusal or failure to perform an administrative review requested pursuant to

subsection (a)(2)), (c.1) (named perpetrator in founded report must provide to department

“a court order indicating that the underlying adjudication that formed the basis of the

founded report has been reversed or vacated”), (c.2) (“A person making an appeal under

subsection (a)(2) or (c) shall have the right to a timely hearing to determine the merits

of the appeal.”) (emphasis added). However, the court reasoned that though the CPSL

“did not provide a mechanism for a perpetrator to challenge a founded report . . . ‘[t]his

statutory omission does not mean that a named perpetrator in a founded report does not

have any right of appeal.’” Id. at 1047, quoting J.G. v. Dep’t of Public Welfare, 795 A.2d

1089, 1092 (Pa. Cmwlth. 2002).

       In reaching its conclusion that an administrative hearing was required in this case,

the court reviewed its prior decisions in J.G., 795 A.2d 1089, and R.F. v. Dep’t of Public

Welfare, 801 A.2d 646 (Pa. Cmwlth. 2002), wherein the court interpreted provisions of

the Administrative Agency Law, 2 Pa.C.S. §§101-754, to require the Bureau to afford an

administrative hearing to a named perpetrator challenging a founded report of child abuse

when certain facts warranted resolution. Id. at 1047-48.

       In J.G., where the child who was the subject of an indicated CPS report exhibited

injuries consistent with shaken baby syndrome, the orphans’ court adjudicated the child

dependent and made a finding the child had been abused; however, the orphans’ court

did not make a definitive finding regarding the identity of the perpetrator of the abuse. 795

A.2d at 1090-91. The county agency then changed the status of the CPS report, which



                                      [J-48-2020] - 10
named both of the child’s parents as perpetrators, to founded. Id. The child’s mother

sought to challenge the county agency’s founding of the CPS report. Id. at 1091. On

appeal from the Bureau’s denial of an administrative hearing, the Commonwealth Court

determined the founded CPS report was an agency “adjudication” pursuant to Section

101 of the Administrative Agency Law because it impacted the personal rights of named

perpetrators, including the right to their reputation, by “branding him or her as a child

abuser in a Statewide central register of child abuse.” See id. at 1092 citing 2 Pa.C.S.

§101 (defining “adjudication” as any decision or determination by an agency “affecting

personal or property rights, privileges, immunities, duties, liabilities or obligations of any

or all of the parties to the proceeding in which the adjudication is made”). The court then

anchored its decision on Section 504 of the Administrative Agency Law, which provides,

“‘[n]o adjudication of a Commonwealth agency shall be valid as to any party unless he

shall have been afforded reasonable notice of a hearing and an opportunity to be heard.’”

Id., quoting 2 Pa.C.S. §504. The J.G. court concluded, because the mother’s name would

indefinitely appear on the statewide child abuse registry as a named perpetrator of child

abuse, but the dependency court had made no factual adjudication of who perpetrated

the child abuse, she was entitled to pursue her administrative appeal “to determine

whether the adjudication of abuse constitute[d] sufficient evidence to support a founded

report that [the child’s mother] committed that abuse.” Id. at 1093.

       In R.F., the county agency filed an indicated CPS report naming the child’s father

as a perpetrator of sexual abuse. 801 A.2d at 647. The child’s father was also criminally

charged, and as a condition of a plea bargain agreement, he pleaded nolo contendere to

one count of Endangering the Welfare of Children, 18 Pa.C.S. §4304, but not to any

sexual abuse. Id. The county agency then changed the status of the CPS report from

indicated to founded, the Bureau dismissed the father’s expungement request without a



                                      [J-48-2020] - 11
hearing, and the father appealed. Id. at 648. Similar to its course in J.G., the

Commonwealth Court grounded its decision in Section 504 of the Administrative Agency

Law, holding the father was entitled to an administrative hearing to determine whether the

child endangerment plea, which the child’s father contended was not related to any

incident of sexual abuse, involved the same factual circumstances to serve as the basis

for a founded CPS report. Id. at 649.

       Relating J.G. and R.F. to the case under consideration, the Commonwealth Court

observed that a founded CPS report, because it is a final determination by an agency that

affects a person’s personal rights or privileges, is “unquestionably” an adjudication as

defined by the Administrative Agency Law, which further instructs, “‘[n]o adjudication . . .

shall be valid . . . [without] notice of a hearing and an opportunity to be heard.’” J.F., 204

A.3d at 1049, quoting 2 Pa.C.S. §504. The court cautioned that any collateral attack on a

judicial adjudication via an administrative appeal would be prohibited, but here, where no

facts were adjudicated as part of the ARD proceeding, and no judgment or record arose

from the proceeding, there was also no finding about the level of risk in which J.F. placed

her children, and a challenge to the founding of the report would not constitute an

improper collateral attack. Id. The court thus determined the allegations in a criminal

complaint and statements in an affidavit of probable cause do not necessarily suffice as

adjudicated facts in a founded CPS report based solely upon a named perpetrator’s entry

into ARD, and concluded J.F. was entitled to a hearing on whether the county agency

correctly amended the indicated reports of child abuse from indicated to founded. Id.

       Judge Wojcik dissented, viewing the majority’s analysis as reframing J.F.’s

argument into a due process challenge rather than the substantial evidence challenge

she pleaded, and opining its decision expanded the law to afford an evidentiary hearing

before DHS for every founded report of child abuse. Id. at 1050 (Wojcik, J. dissenting).



                                      [J-48-2020] - 12
The dissent noted, under the Crimes Code, a parent commits the criminal offense of child

endangerment if it “‘knowingly endangers the welfare of a child by violating a duty of care,

protection or support[;]’” and under the CPSL, a county agency may substantiate a CPS

report based on, among other things, a perpetrator’s admission to acts constituting an

intentional, knowing, or reckless “causing [of] serious physical neglect of a child[,]” per

Section 6303(b.1), which is further defined by Section 6303(a) as conduct that “endangers

a child’s life or health, threatens a child’s well-being, causes bodily injury or impairs a

child’s health, development or functioning [including, inter alia]: a repeated, prolonged or

egregious failure to supervise a child in a manner that is appropriate considering the

child’s developmental age and abilities.” Id. at 1050-51, quoting 18 Pa.C.S. 4304(a)(1)

(defining “endangering the welfare of children”); 23 Pa.C.S. §§6303(a) (defining “indicated

report” and “serious physical neglect”), (b.1)(7) (defining “child abuse”). The dissent

rejected J.F.’s claim based on Section 6303(b.1) that the facts supporting the child

endangerment charges did not establish an imminent risk of serious physical injury, and

instead approved of the Bureau’s determination Section 6303(b.1) does not require any

“imminent risk of serious physical injury” where the CPS report’s basis is serious physical

neglect, which is met by a showing of egregious failure to supervise a child. Id. at 1052.

The dissent further approved of the Bureau’s observation the county agency’s

substantiation of abuse in the CPS report, as well as the probable cause underlying the

criminal charges for which she entered ARD, hinged upon the same admission — that is,

J.F. left her children alone and unsupervised for over six hours while she went to a bar

and drank alcohol until she lost consciousness — emphasizing that J.F. never challenged

the accuracy of the documents reflecting she did in fact leave the children alone overnight.

Id. at 1052-53.




                                     [J-48-2020] - 13
       Thus, in the dissent’s view, the factual circumstances underlying J.F.’s acceptance

into ARD were the same as those involved in the allegation of child abuse, and provided

a proper basis for a founded CPS report which did not require an evidentiary hearing. Id.

The dissent distinguished J.G. and R.F., both of which dealt with circumstances where

an evidentiary hearing would resolve clear factual questions — i.e., the identity of the

perpetrator, see J.G., and the conduct considered child abuse, see R.F. — from this case,

where the factual circumstances were not challenged. Id. at 1053-54. Further, the dissent

challenged the oft-recited statement from J.G. that a founded report of child abuse

constitutes an “adjudication” because it “affects a named perpetrator’s personal rights by

branding him or her as a child abuser” on the statewide database; according to the

dissent, the founding of a report does not decide facts or charges but is instead premised

upon, or a reflection of, an adjudication or voluntary disposition of charges, and therefore

is not itself an “adjudication.” The dissent also noted that, after J.G. was decided, this

Court determined the entry of a perpetrator’s name on the statewide child abuse registry

was not a deprivation of the constitutional right to reputation because, by statute, the

information therein was not available to the public and only to a specified list of entities

under specific circumstances, and thus a foundational principle of J.G. relied upon by the

majority was inconsistent with controlling precedent. Id. at 1054-55, citing R. v. Dep’t of

Public Welfare, 636 A.2d 142, 149-50 (Pa. 1994) (child abuse registry is not a deprivation

of constitutional right to reputation), G.V. v. Dep’t of Public Welfare, 91 A.3d 667 (Pa.

2013) (reversing Commonwealth Court decision for failure to follow R.’s analysis of

statutory limitations on child abuse registry information with regard to perpetrator’s

reputation).

       DHS petitioned for allowance of appeal of the Commonwealth Court’s decision to

this Court. We accepted the following issue for review:



                                     [J-48-2020] - 14
          Is a perpetrator of child abuse entitled to an administrative hearing on the
          facts of a founded report after her entry into an accelerated rehabilitative
          disposition program when the perpetrator admits that the factual
          circumstances leading to the criminal charges match those on which the
          founded report was based?
J.F. v. Dep’t of Human Services, 221 A.3d 631 (Table) (per curiam). As an appeal by

allowance from a decision of an administrative agency, “[o]ur review requires that the

agency decision be affirmed absent a finding that constitutional rights were violated, an

error of law was committed, that the procedure before the agency was contrary to statute,

or that the findings of fact are not supported by substantial evidence.” G.V., 91 A.3d at

672; see also 2 Pa.C.S. §704. Because the issue presented is a question of law, our

standard of review is de novo and our scope is plenary. Id. at 670 n.5.

                                     III. Arguments

      DHS advances the plain language of the CPSL in support of its position the

Commonwealth Court majority erred by requiring an administrative hearing on a founded

report where the named perpetrator’s admission leading to her criminal charges and

subsequent entry into ARD were based on the same factual circumstances and admission

as the founded CPS report. Appellant’s Brief at 10. DHS observes, unlike the statutory

provisions regarding an indicated report which clearly provide for the right to a review or

hearing, the CPSL provides no right of appeal for founded reports. Id. at 11. However,

DHS recognizes the Commonwealth Court’s jurisprudence has established a limited

availability of administrative review of founded reports, strictly for the purpose of

assessing whether the facts and circumstances of the determination serving the basis for

the founded report match those in the child abuse report. Id. Here, DHS contends,

because J.F. admitted to the factual circumstances underlying both the child abuse

reports and the child endangerment charges, and never claimed the circumstances

differed, she failed to pursue her only avenue for appeal to the Bureau; instead, according

to DHS, J.F.’s actual arguments — i.e., that the facts supporting ARD do not produce a

                                     [J-48-2020] - 15
judicial determination concerning severity of injuries or level of risk, that a defendant may

be innocent of the allegation but choose to enter ARD, and that she should be granted a

hearing before the Bureau to explain her version of the incident and her reasons for

entering ARD — are irrelevant. Id. at 12-13. Moreover, because facts are generally not

adjudicated as part of an ARD, DHS argues requiring an adjudication of facts to support

a founded report ignores the legislative intent of the CPSL and essentially rewrites its

definition of “founded report,” which was amended in 2013 to specifically include the

voluntary dispositions of ARD and consent decree as grounds for founding a report where

it had previously only authorized the founding of a report following certain judicial

adjudications. Id. at 12-14. Finally, DHS asserts the Commonwealth improperly raised the

issue of due process sua sponte, despite J.F. never claiming her due process rights, or

the Administrative Agency Law, had been violated. Id. at 15-16.

       Consistent with her position before the Bureau and the Commonwealth Court, J.F.

argues the affidavit of probable cause and allegations in the criminal complaint, upon

which there is no adjudication of any facts upon her entry into ARD, do not provide a

sufficient factual basis to determine if the criteria for child abuse has been met, and

therefore are not sufficient to warrant the denial of an administrative hearing. Appellee’s

Brief at 2-3. Because there is no record to review from the ARD proceeding, according to

J.F., there is no reliable way to determine if “the reason for the acceptance [into an ARD

program] ‘involves the same factual circumstances involved in the allegation of child

abuse’” as is required to meet the CPSL’s criteria for a founded report. Id. at 4, quoting

23 Pa.C.S. 6303(a) (definition of “founded report”). Thus, J.F. contends, she should be

granted an evidentiary hearing before the Bureau to afford her the opportunity to provide

her version of the incident, and her reasons for entering the ARD program.

                                       IV. Analysis



                                      [J-48-2020] - 16
       Notwithstanding the merits of J.F.’s challenge to the substantiated reports of child

abuse, which are not before the Court, this case reaches our review from J.F.’s request

to be heard on her challenge via an administrative hearing, which the DHS Bureau of

Hearings and Appeals denied. The sole matter before the Commonwealth Court was

whether dismissal of J.F.’s challenge without a hearing was in error. We now address

whether the Commonwealth Court properly reversed the Bureau’s denial.

       Hearings and appeals conducted by DHS, through the Bureau, are governed by

Pennsylvania’s Administrative Agency Law, 2 Pa.C.S. §§101-754, and the General Rules

of Administrative Practice and Procedure, 1 Pa. Code §§31.1-35.251. See generally, 55

Pa. Code §§3490.106, 3490.106a, 3490.136, 3490.192 (hearings pursuant to Child

Protective Service Law “will be conducted under 2 Pa.C.S. §§501-508 and 701-704 . . .

and 1 Pa. Code Part II”).

       Incorporated into our standard for reviewing appeals of agency decisions, Section

704 of the Administrative Agency Law is instructive regarding a reviewing court’s options

for disposing of the appeal, providing, in pertinent part,
          [T]he court shall affirm the adjudication unless it shall find that the
          adjudication is in violation of the constitutional rights of the appellant, or is
          not in accordance with law, or that the provisions of Subchapter A of
          Chapter 5 (relating to practice and procedure of Commonwealth agencies)
          have been violated in the proceedings before the agency, or that any
          finding of fact made by the agency and necessary to support its
          adjudication is not supported by substantial evidence.

2 Pa.C.S. §704. Under Subchapter A of Chapter 5, Section 504 of the Administrative

Agency Law, titled “Hearing and record,” provides,
           No adjudication of a Commonwealth agency shall be valid as to any
           party unless he shall have been afforded reasonable notice of a
           hearing and an opportunity to be heard. All testimony shall be
           stenographically recorded and a full and complete record shall be kept of
           the proceedings.




                                      [J-48-2020] - 17
2 Pa.C.S. §504 (emphasis added). Thus, we must first determine whether a founded

report of child abuse is an “adjudication of a Commonwealth agency,” and if it is, whether

the named perpetrator in a report that is founded on the basis of entry into ARD is afforded

an opportunity to be heard sufficient to meet the requirements of the Administrative

Agency Law.

                                  A. Agency Adjudication

       Section 101 of the Administrative Agency Law defines “adjudication” for purposes

of that statute as follows:
          Any final order, decree, decision, determination or ruling by an
          agency affecting personal or property rights, privileges, immunities,
          duties, liabilities or obligations of any or all of the parties to the
          proceeding in which the adjudication is made. The term does not
          include any order based upon a proceeding before a court or which
          involves the seizure or forfeiture of property, paroles, pardons or releases
          from mental institutions.
2 Pa.C.S. §101 (emphasis added). The Commonwealth Court, through long-standing and

unchallenged precedent, has determined this definition encompasses founded reports of

child abuse because the report burdens the named perpetrator’s personal rights “by

branding him or her as a child abuser in a Statewide central register of child abuse.” J.G.,

795 A.2d at 1092. In reaching this conclusion, the J.G. court relied on A.Y. v.

Commonwealth, 641 A.2d 1148 (Pa. 1994), where this Court underscored the importance

of properly weighing hearsay evidence in an administrative expungement hearing by

stating: “[A]n administrative adjudication of suspected child abuse is of the most serious

nature. Therefore, this society, which was founded upon, inter alia, its citizens’ ‘inherent

and indefeasible rights . . . of acquiring, possessing and protecting property and

reputation,’ cannot blithely surrender those rights[.]” J.G., 795 A.2d at 1093-94, quoting

A.Y., 641 A.2d at 1152 (quoting Pa. Const. art. I, §1) (emphasis in A.Y.). The

Commonwealth Court has adopted this line of reasoning from J.G. as precedential. See


                                     [J-48-2020] - 18
J.F., 204 A.3d at 1053-54 (Wojcik, J. dissenting); see also, e.g. R.F., 801 A.2d at 649

(relying on J.G., “a founded report of child abuse is an adjudication” under the

Administrative Agency Law); J.M. v. Dep’t of Public Welfare, 94 A.3d 1095, 1099 (Pa.

Cmwlth. 2014) (quoting J.G., 795 A.2d at 1092, “A founded report of child abuse

constitutes an ‘adjudication’ as it is a final determination which . . . affects a named

perpetrator’s personal rights by branding him or her as a child abuser in a Statewide

central register of child abuse.”); J.C. v. Dep’t of Public Welfare, 138 A.3d 57, 64 (Pa.

Cmwlth. 2016) (same).

       However, subsequent to A.Y., and the Commonwealth Court’s decision in J.G.,

this Court directly considered the impact of the consequence of a substantiated CPS

report, i.e., the named perpetrator’s inclusion on the statewide child abuse database, on

the individual’s constitutional right to reputation, and concluded there was no deprivation

of reputation sufficient to invoke constitutional due process protections beyond what was

already established by law. R. v. Commonwealth, Dep’t of Public Welfare, 636 A.2d at

149-53. In R., the Court recognized individuals have an interest in their reputation which

is protected by Article I, Section 1 of the Pennsylvania Constitution.3 Id. at 149, 152.

Nevertheless, the R. Court explained that the strictures of the CPSL mandate

confidentiality of information contained in the statewide child abuse registry, with the

release of information provided only to certain listed entities in specifically defined

circumstances. Id. at 149-50, citing 23 Pa.C.S. §§6340(a) (listing entities to whom

confidential reports “shall only be made available”). Because these legislatively-imposed

controls prevented the named perpetrator from being stigmatized in the eyes of the

3 Article I, Section 1 of the Pennsylvania Constitution provides: “All men are born equally
free and independent, and have certain inherent and indefeasible rights, among which
are those of enjoying and defending life and liberty, of acquiring, possessing and
protecting property and reputation, and of pursuing their own happiness.” PA. CONST. art.
I, §1 (emphasis added).


                                     [J-48-2020] - 19
general public, the risk of adverse impact to his reputation was limited, outweighed by the

state’s interest in protecting the child from future abuse, and not a sufficient basis to

require process beyond what was afforded by the established procedures for challenging

a substantiated child abuse report. Id. at 150-53; see also G.V., 91 A.3d at 673-74

(reversing Commonwealth Court’s determination due process required a clear and

convincing, rather than substantial, evidence standard in child abuse expungement

appeals due to potential adverse effects on named perpetrator’s reputation). According

to the dissent below, the controlling precedent espoused by R. and G.V. undermines the

basis of the Commonwealth Court’s well-established principle that a founded report is an

adjudication as anticipated by the Administrative Agency Law. See J.F., 204 A.3d at 1055-

56.

       Yet, returning to the definition of an “adjudication” by a Commonwealth agency,

the question is not, as J.G. and its progeny might suggest, whether the “branding” of a

named perpetrator of child abuse in the statewide database is a deprivation of a

constitutional right to reputation, but, more broadly, whether the consequence of being a

registered child abuser “affect[s the] personal or property rights, privileges, immunities,

duties, liabilities or obligations” of the individual. See 2 Pa.C.S. §101. As described supra,

the effects of inclusion as a perpetrator on the statewide child abuse database are

restrictions on employment and volunteer activities in schools and childcare settings,

preclusion from certain types of housing and educational opportunities where clearances

are required, and a prohibition from becoming a foster parent or adopting a child from

foster care. 23 Pa.C.S. §§6344, 6344.1, 6344.2; DHS Notice dated 7/6/2017; see also

Interest of L.J.B., 199 A.3d 868, 870 (Pa. 2018) (inclusion on statewide child abuse

database “impacts a person’s ability to obtain certain kinds of employment, housing, and

participate in certain volunteer activities”). This loss of privileges results as a



                                      [J-48-2020] - 20
consequence of entry into the statewide child abuse database whether the agency

determines the report is “indicated” or “founded.” 23 Pa.C.S. §§6331(3) (statewide

database of protective services “shall include” indicated and founded reports of child

abuse), 6336(a)(1),(10) (database “shall include[,]” inter alia, name of perpetrator and

“whether the report was determined to be founded, indicated or unfounded”), 6338(c)

(database “shall indefinitely retain the names of perpetrators of child abuse and school

employees who are subjects of founded or indicated reports” if their dates of birth or social

security numbers are known); see also id. §§6344, 6344.1, 6344.2 (prohibiting

employment, volunteer, foster parent, adoption, and housing opportunities to individuals

named as a perpetrator in the statewide database). Regardless of any impact on an

individual’s reputation, such loss of privileges is mandated by the CPSL based upon the

agency’s action on the report and further documented in official notice to the named

perpetrator as required by the statute, and thereby restricts, or “affects,” an individual’s

— particularly a parent’s — ability to participate in basic opportunities otherwise available

to non-registrants. This bundle of consequences is thus sufficient to meet the definition

of “adjudication” pursuant to the Administrative Agency Law.4 See 2 Pa.C.S. §504.

                                B. Opportunity for Hearing

       Because J.F.’s founded reports of child abuse are agency adjudications, we next

review whether she was afforded adequate opportunity to be heard as required by Section

504 of the Administrative Agency Law. See id.




4 As further explained infra, though it may be accurate to view a founded report as a
“reflection” of a judicial adjudication or voluntary disposition, see J.F., 204 A.3d at 1054
(Wojcik, J., dissenting), we note the concepts of administrative adjudication and judicial
adjudication are distinct. A founded report is not itself a judicial adjudication or
disposition, though it does reflect one; nonetheless, its consequences actualize pursuant
to action taken by an agency which constitutes an agency adjudication.


                                      [J-48-2020] - 21
       As described supra, a report of child abuse is founded where, based on the same

facts and circumstances of the child abuse report, either: a court has made a judicial

adjudication based on a finding the child was abused, including a plea of nolo contendere

or a plea or finding of guilt in a criminal matter, or a finding of abuse made in a

dependency, delinquency, or protection from abuse matter, see 23 Pa.C.S. §6303

defining “founded report” at (1),(4); or, a court has accepted a voluntary disposition of

ARD, or a consent decree in a juvenile matter, see id. at (2),(3). Unlike an indicated report,

which is solely an agency-level adjudication, a founded report additionally reflects a

judicial adjudication or disposition made based on the same factual circumstances.

       Because the “founded” designation is dependent upon a judicial determination, the

denial of a hearing on an administrative appeal of a founded report has typically been

upheld by the Commonwealth Court where it would constitute an impermissible collateral

attack on the judicial action. See, e.g., J.C. v. Dep’t of Public Welfare, 138 A.3d 57, 64-

65 (Pa. Cmwlth. 2016) (“Because [the named perpetrator] was afforded a full and fair

counseled opportunity to be heard in his criminal action regarding the same abuse

charges that formed the basis for the founded reports, his expungement request must be

barred as an impermissible collateral attack of his underlying criminal convictions.”); see

also, e.g., J.G., 795 A.2d at 1093 (where dependency adjudication of child abuse did not

determine who perpetrated abuse, the named perpetrator’s administrative appeal was not

a collateral attack of dependency adjudication and administrative hearing was warranted),

R.F., 801 A.2d 646, 649 (where named perpetrator did not challenge plea of nolo

contendere to child endangerment, but asserted the plea was unrelated to allegations of

abuse, challenge was not collateral attack of plea, and perpetrator was entitled to

administrative hearing on whether report was properly founded). Consistent with this

prohibition, while the CPSL explicates the procedural mechanism for administratively



                                      [J-48-2020] - 22
challenging an indicated report of child abuse — that is, the named perpetrator may

request administrative review and/or a hearing pursuant to Section 6341, subsections

(a)(2), (c), and (c.2) — the CPSL provides no such procedure for challenging a founded

report, only that the named perpetrator therein “must provide to the [D]epartment [of

Human Services] a court order indicating that the underlying adjudication that formed the

basis of the founded report has been reversed or vacated.” 23 Pa.C.S. §6341(c.1); see

id. at (a)(2), (c), (c.2) (relating to administrative review and hearing to amend or expunge

indicated reports).

       DHS concedes this silence on administrative protocol for reviewing a founded

report does not mean the Bureau cannot review a founded report; however, it contends

the Commonwealth Court has narrowed such review to only whether the factual

circumstances underlying the founded report are the same as the factual circumstances

underlying the judicial adjudication or disposition upon which the founding is based.

Appellant’s Brief at 11. But the Commonwealth Court has articulated at least one other

important basis for requiring an administrative hearing on a founded report, that is, where

the record could not confirm whether the dependency court’s adjudication of child abuse

provided the named perpetrator with reasonable notice and a full and fair opportunity to

be heard in the proceeding. See J.M., 94 A.3d at 1100-01.

       In J.M., the Commonwealth Court reviewed its prior decisions’ reliance on the

prohibition of collateral attacks in decisions to affirm or reverse the Bureau’s denial of a

hearing, noting a critical feature of a collateral attack was whether the named perpetrator

had a “full and fair opportunity to be heard” in the judicial proceeding reflected by the

founded report at issue — and includes the opportunity to present evidence, to cross-

examine all witnesses, and to rebut evidence of abuse and neglect. Id. at 1099-1100. The

court opined that where such features were present in the judicial proceeding, an attempt



                                     [J-48-2020] - 23
to file an administrative appeal from a founded report based on the same factual

circumstances constitutes a collateral attack. Id., citing K.R. v. Dep’t of Public Welfare,

950 A.2d 1069 at 1078-80 (Pa. Cmwlth. 2008) (“[I]f the findings made in the dependency

proceeding in this case establish that K.R. abused the minors, it is unnecessary to provide

K.R. with a separate administrative hearing to establish that K.R. abused the minors.”).

However, the J.M. court concluded where such features were not present, the named

perpetrator’s administrative appeal was not a collateral attack, and the dependency

adjudication could not serve as the basis for the founded report; thus remand to the

Bureau for an administrative hearing was appropriate. Id. at 1101, citing 2 Pa.C.S. 504;

id. at n.11.

       Likewise, we find the “full and fair opportunity to be heard” in the judicial proceeding

reflected by the founded report to be dispositive as to whether the requirements in Section

504 of the Administrative Agency Law are met. The judicial disposition, which verifies the

allegations in the report via the factual findings and admissions the court makes or

accepts in connection with its proceeding, confers upon the report the status of being

“founded.” For such status to be properly conferred, the judicial adjudication or disposition

“must resolve all of the issues in the [CPS] report definitively and conclusively.” C.F., IV

v. Dep’t of Human Services, 174 A.3d 683, 692 (Pa. Cmwlth. 2017). It is for this reason

a judicial adjudication cannot (usually) be collaterally attacked in an administrative

proceeding, and for this same reason the only mechanism to challenge a founded report

has been to appeal from and contest the judicial adjudication. Id.

       Where the founded report reflects a judicial adjudication that is “based on a finding

that a child who is a subject of the report has been abused” per Section 6303 of the CPSL,

as in a criminal, juvenile delinquency, juvenile dependency, or protection from abuse

matter, the contest is relatively straightforward: the court provides the opportunity for an



                                      [J-48-2020] - 24
evidentiary hearing, on a record, in which the named perpetrator may present a case,

cross-examine witnesses, challenge evidence, and make arguments to attack the merits

of the child abuse report, and the final outcome may be appealed to a higher court. In

assessing the validity of the founded report in relation to Section 504 of the Administrative

Agency Law, these features of judicial review demonstrate the statute’s requisite

elements, i.e., “reasonable notice[,]” “an opportunity to be heard[,]” and “a full and

complete [stenographically recorded] record[.]” 2 Pa.C.S. §504.

       However where, as here, the founded report reflects acceptance into ARD, the

court’s disposition is a non-final, “deferred adjudication,” which the court makes in its

discretion without a record hearing, and without any factual determinations on the merits.

See Pa.R.Crim.P. 312-315. Further, though the defendant in an ARD proceeding waives

her right to an evidentiary hearing and to challenge and present evidence, neither she,

nor the Commonwealth, nor the court, is thereby bound by any admission she makes

within the proceeding. Id. 313(B) (“No statement presented by the defendant [in an ARD

proceeding] shall be used against the defendant for any purpose in any criminal

proceeding[.]”). In an ARD proceeding, the court does not resolve all of the issues in the

child abuse report definitively and conclusively; indeed, as is necessary within the

accelerated rehabilitation process, it does not do so at all.

       Thus, though a “full and fair” opportunity to be heard is provided in due course

when a founded report reflects a judicial adjudication, no such opportunity exists when

the founded report reflects an ARD. Consequently, because the ARD judicial proceeding

does not provide an opportunity to challenge, on the record, the factual underpinnings of

the founded report, the requisite “opportunity to be heard” mandated by the Administrative

Agency Law is not met, and the founded report cannot be considered a valid adjudication

without further process. 2 Pa.C.S. §504.



                                      [J-48-2020] - 25
       To the extent DHS asserts J.F.’s request for a hearing is not warranted because

she fails to demonstrate that the factual circumstances of the substantiated child abuse

reports are not the same as those underlying the reason for her acceptance into ARD,

while we pass no judgment on the merits of J.F.’s challenge to the reports, we are

cognizant that the initial “pleading” in this litigation consists of nothing more than a DHS

form document on which J.F. checked a box to request a hearing. DHS advances no

provision of the General Rules of Administrative Practice and Procedure that would bar

J.F. from unfolding the relevant aspects of her challenge within the context of an

administrative hearing, nor does our review identify any provision that would operate as

such a bar; indeed, in this case, it appears an administrative hearing before the Bureau

is the only appropriate place for J.F. to make such a demonstration. See 1 Pa. Code

§§31.1-35.251. As there was no other appropriate forum for J.F. to be afforded a full and

fair opportunity to be heard on the record, she should have been allowed the opportunity

to challenge the founded reports of child abuse in an administrative hearing before the

Bureau.

                                          V. Conclusion

       Accordingly, we hold that, in the absence of another appropriate forum to challenge

DHS’s adjudication of child abuse in a recorded evidentiary hearing, a named perpetrator

in a report designated as “founded” based upon the perpetrator’s voluntary entry into an

accelerated rehabilitative disposition is entitled to an administrative hearing. We therefore

affirm the Order of the Commonwealth Court.

       Chief Justice Saylor and Justices Baer, Todd, Donohue and Wecht join the opinion.

       Justice Mundy files a Dissenting Opinion.




                                      [J-48-2020] - 26